--------------------------------------------------------------------------------

Exhibit 10.27.6
 
 
Sixth Amendment to Loan Documents
(pnc bank logo) [t70127007_v1.jpg]

 
    THIS SIXTH AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of
September 16, 2005, by and between STRATEGIC DIAGNOSTICS INC. (the “Borrower”),
and PNC BANK, NATIONAL ASSOCIATION (the “Bank”).
 
BACKGROUND
 
    A.    The Borrower has executed and delivered to the Bank (or a predecessor
which is now known by the Bank’s name as set forth above), one or more
promissory notes, letter agreements, loan agreements, security agreements,
mortgages, pledge agreements, collateral assignments, and other agreements,
instruments, certificates and documents, some or all of which are more fully
described on attached Exhibit A, which is made a part of this Amendment
(collectively as amended from time to time, the “Loan Documents”) which evidence
or secure some or all of the Borrower’s obligations to the Bank for one or more
loans or other extensions of credit (the “Obligations”).
 
    B.    The Borrower and the Bank desire to amend the Loan Documents as
provided for in this Amendment.
 
    NOW, THEREFORE, in consideration of the mutual covenants herein contained
and intending to be legally bound hereby, the parties hereto agree as follows:
 
    1.    Certain of the Loan Documents are amended as set forth in Exhibit A.
Any and all references to any Loan Document in any other Loan Document shall be
deemed to refer to such Loan Document as amended by this Amendment. This
Amendment is deemed incorporated into each of the Loan Documents. Any initially
capitalized terms used in this Amendment without definition shall have the
meanings assigned to those terms in the Loan Documents. To the extent that any
term or provision of this Amendment is or may be inconsistent with any term or
provision in any Loan Document, the terms and provisions of this Amendment shall
control.
 
    2.    The Borrower hereby certifies that: (a) all of its representations and
warranties in the Loan Documents, as amended by this Amendment, are, except as
may otherwise be stated in this Amendment: (i) true and correct as of the date
of this Amendment, (ii) ratified and confirmed without condition as if made
anew, and (iii) incorporated into this Amendment by reference, (b) no Event of
Default or event which, with the passage of time or the giving of notice or
both, would constitute an Event of Default, exists under any Loan Document which
will not be cured by the execution and effectiveness of this Amendment, (c) no
consent, approval, order or authorization of, or registration or filing with,
any third party is required in connection with the execution, delivery and
carrying out of this Amendment or, if required, has been obtained, and (d) this
Amendment has been duly authorized, executed and delivered so that it
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms. The Borrower confirms that the Obligations remain
outstanding without defense, setoff, counterclaim, discount or charge of any
kind as of the date of this Amendment.
 
    3.    The Borrower hereby confirms that any collateral for the Obligations,
including liens, security interests, mortgages, and pledges granted by the
Borrower or third parties (if applicable), shall continue unimpaired and in full
force and effect, and shall cover and secure all of the Borrower’s existing and
future Obligations to the Bank, as modified by this Amendment.
 
    4.    As a condition precedent to the effectiveness of this Amendment, the
Borrower shall comply with the terms and conditions (if any) specified in
Exhibit A.
 
 
 

--------------------------------------------------------------------------------

 
 
    5.    To induce the Bank to enter into this Amendment, the Borrower waives
and releases and forever discharges the Bank and its officers, directors,
attorneys, agents, and employees from any liability, damage, claim, loss or
expense of any kind that it may have against the Bank or any of them arising out
of or relating to the Obligations. The Borrower further agrees to indemnify and
hold the Bank and its officers, directors, attorneys, agents and employees
harmless from any loss, damage, judgment, liability or expense (including
attorneys’ fees) suffered by or rendered against the Bank or any of them on
account of any claims arising out of or relating to the Obligations. The
Borrower further states that it has carefully read the foregoing release and
indemnity, knows the contents thereof and grants the same as its own free act
and deed.
 
    6.    This Amendment may be signed in any number of counterpart copies and
by the parties to this Amendment on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart. Any party so
executing this Amendment by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.
 
    7.    This Amendment will be binding upon and inure to the benefit of the
Borrower and the Bank and their respective heirs, executors, administrators,
successors and assigns.
 
    8.    This Amendment has been delivered to and accepted by the Bank and will
be deemed to be made in the State where the Bank’s office indicated in the Loan
Documents is located. This Amendment will be interpreted and the rights and
liabilities of the parties hereto determined in accordance with the laws of the
State where the Bank’s office indicated in the Loan Documents is located,
excluding its conflict of laws rules.
 
    9.    Except as amended hereby, the terms and provisions of the Loan
Documents remain unchanged, are and shall remain in full force and effect unless
and until modified or amended in writing in accordance with their terms, and are
hereby ratified and confirmed. Except as expressly provided herein, this
Amendment shall not constitute an amendment, waiver, consent or release with
respect to any provision of any Loan Document, a waiver of any default or Event
of Default under any Loan Document, or a waiver or release of any of the Bank’s
rights and remedies (all of which are hereby reserved). The Borrower expressly
ratifies and confirms the confession of judgment and waiver of jury trial
provisions contained in the Loan Documents.
 
Form 17A – Multistate Rev. 1/02
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
    WITNESS the due execution of this Amendment as a document under seal as of
the date first written above.

                 
[CORPORATE SEAL]
 
STRATEGIC DIAGNOSTICS INC.
     
Attest:
/s/ Ric Rumble  
By:
/s/ Anthony J. Simonetta
     
Print Name:
Ric Rumble
 
Print Name:
Anthony J. Simonetta
         
Title:
VP
 
Title:
Secretary and CFO

               
PNC BANK, NATIONAL ASSOCIATION
         
By:
/s/ John H. Hall
         
Print Name:
John H. Hall
           
Title:
Vice President

 
Form 17A – Multistate Rev. 1/02
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO
SIXTH AMENDMENT TO LOAN DOCUMENTS
DATED AS OF SEPTEMBER 16, 2005



A. The “Loan Documents” that are the subject of this Amendment include the
following (as any of the foregoing have previously been amended, modified or
otherwise supplemented):        
1.
Loan Agreement dated May 5, 2000, as amended by an Amendment to Loan Documents
dated December 13, 2001, a Second Amendment to Loan Documents dated April 25,
2002, a Third Amendment to Loan Documents dated October 24, 2002, a Fourth
Amendment to Loan Documents dated February 11, 2003 and a Fifth Amendment to
Loan Documents dated February 16, 2004 (the “Loan Agreement”)
       
2.
$5,000,000 Committed Line of Credit Note dated May 5, 2000 (the “Line of Credit
Note”)
       
3.
Term Note B dated December 13, 2001 in the original principal amount of
$1,500,000 (the “Term Note”)
       
4.
Working Cash®, Line of Credit, Investment Sweep Rider dated May 5, 2000
       
5.
Borrowing Base Rider dated May 5, 2000 (the “Borrowing Base Rider”)
       
6.
, Mortgage, Assignment of Rents, Security Agreement and Fixture Filing dated May
5, 2000
       
7.
Assignment of Rents and Leases dated May 5, 2000
       
8.
Mortgage, Assignment of Rents, Security Agreement and Fixture Filing dated
December 13, 2001
       
9.
Security Agreement dated May 5, 2000
       
10.
Patent Security Agreement dated May 5, 2000
       
11.
Trademark Security Agreement dated May 5, 2000
       
12.
Rider to Security Rider- Patents dated May 5, 2000
       
13.
Rider to Security Rider - Trademarks dated May 5, 2000
       
14.
All other documents, instruments, agreements, and certificates executed and
delivered in connection with the Loan Documents listed in this Section A.
     
B.
The Loan Documents are amended as follows:
       
1.
The Expiration Date, as set forth in the Line of Credit Note, is hereby extended
from August 31, 2005 to August 31, 2006, effective September 1, 2005.
       
2.
The Loan Agreement is hereby amended as follows:
         
(a)
The last sentence of Section 1.1 of the Loan Agreement is hereby amended and
restated to read in its entirety as follows:
                 
“Borrower will submit monthly Borrowing Base certificates within fifteen (15)
days of each month end when there is an outstanding balance under the Line of
Credit, or if there is no outstanding balance under the Line of Credit, at the
time of such request for an advance under the Line of Credit, which Borrowing
Base certificates shall include a detailed listing of “datings” and a detailed
list of all the Accounts of Account Debtors whose aggregate amount of Accounts
exceed twenty percent (20% of all of the Borrower’s Accounts.”



 
A-1

--------------------------------------------------------------------------------

 



   
(b)
The Applicable Margin chart contained in Section 1.2 of the Loan Agreement is
hereby amended and restated to read in its entirety as follows:

 

 
Ratio of Funded
Debt to EBITDA
 
Applicable Margin
Line of Credit
 
Applicable Margin
Term Loan B
                 
> 3.00: 1,00
 
250 basis points
 
275 basis points
   
< 3.00 ≥ 2.75
 
225 basis points
 
250 basis points
   
< 2.75 ≥ 2.50
 
200 basis points
 
225 basis points
   
< 2.50 ≥ 2.25
 
175 basis points
 
200 basis points
   
< 2.25
 
150 basis points
 
175 basis points
 

 

   
(c)
Sections 4.2(ii) and (iii) of the Loan Agreement are hereby amended and restated
to read in their entirety as follows:
                 
“(ii) Furnish Borrower’s quarterly (except the fourth quarter) unaudited
consolidated and consolidating Financial Statements (10Q) within forty-five (45)
days of quarter end, in reasonable detail, certified by an authorized officer of
Borrower and prepared in accordance with GAAP applied from period to period.
                 
(iii) Furnish Borrower’s monthly accounts receivable and accounts payable aging
reports for Borrower at the request of the Bank or when there is an outstanding
balance under the Line of Credit, within fifteen (15) days after the end of each
calendar month.”
           
3.
Section 2 of the Borrowing Base Rider is hereby amended and restated to read in
its entirety as follows:
               
“2. Borrowing Base Certificates. In addition to any and all provisions of the
other Loan Documents which establish conditions to the Borrower’s ability to
request and obtain any advance under the Facility, the Borrower may not request
an advance under the Facility unless a Borrowing Base Certificate (as
hereinafter defined) shall have been delivered to the Bank within fifteen (15)
days of the end of each month when there is an outstanding balance under the
Facility, or if there is no outstanding balance under the Facility, at the tune
of such request for an advance under the Facility.”
         
C.
Conditions to Effectiveness of Amendment: The Bank’s willingness to agree to the
amendments set forth in this Amendment is subject to the execution by all
parties and delivery to the Bank of this Amendment, and Resolutions for
Extensions of Credit and Incumbency Certificate.

 
 
A-2